Citation Nr: 1515003	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  04-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent from August 1, 2003, to August 1, 2004 (except May 28, 2004 to July 31, 2004); a higher rating than 10 percent disabling from August 1, 2004, to July 18, 2010; and a rating higher than 30 percent since July 19, 2010, for status-post fusion of the right foot, first MTP joint, on an extra schedular basis.

2.  Entitlement to an effective date earlier than July 19, 2010 for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2003 and December 2014 by Department of Veterans Affairs (VA) Regional Offices (ROs).  The RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's claims folder.

The Veteran provided testimony at a hearing before personnel at the RO in February 2004, and before the undersigned Veterans Law Judge (VLJ) in June 2007.  Transcripts from both hearings are of record.

This case was previously before the Board in January 2008, December 2010, September 2012, and April 2014.  In January 2008 and December 2010, the matter was remanded for further development.  In September 2012, the Board issued a decision which, in pertinent part, denied a schedular rating in excess of 10 percent for the period from August 1, 2003, to July 18, 2010; and awarded a 30 percent rating from July 19, 2010.  The Board also remanded the case for consideration of referral for an extraschedular rating.  The Veteran appealed that portion of the Board's decision to deny an increased schedular rating to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order granting a joint motion for remand (JMR) to set aside that portion of the September 2012 Board decision that denied an increased rating on a schedular basis only.  Thereafter, in an April 2014 decision the Board found the Veteran was entitled to a 30 percent schedular rating for the period from August 1, 2003, to May 27, 2004; and denied a rating in excess of 10 percent for the period from August 1, 2004, to July 18, 2010.  However, as the issue of entitlement to an extraschedular rating had not been adjudicated below, it was not addressed in the April 2014 decision.  Nothing in the evidence available for the Board's review reflects the Veteran appealed the April 2014 decision to the Court.

The Board notes that it also remanded the issue of entitlement to a TDIU in the September 2012 remand.  However, that benefit was awarded by the aforementioned December 2014 rating decision.  As such, that aspect of the Veteran's appeal has been resolved and is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's claim of entitlement to an earlier effective date for assignment of his TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The competent and credible evidence of record reflects the symptomatology of the Veteran's service-connected status-post fusion of the right foot, first MTP joint, has been adequately reflected by the assigned schedular rating(s); nor does there appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  





CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent from August 1, 2003, to August 1, 2004 (except May 28, 2004 to July 31, 2004); a higher rating than 10 percent disabling from August 1, 2004, to July 18, 2010; and/or a rating higher than 30 percent since July 19, 2010, for status-post fusion of the right foot, first MTP joint, on an extra schedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes, however, that the current appellate claim originates from a disagreement with the initial rating assigned after the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note of the fact the Veteran was sent adequate notice via correspondence dated in June 2003, April 2008, October 2008, and January 2011.  Moreover, the Veteran has actively participated in the processing of his case, and the statements submitted in support of his appeal, to include from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration.  Further, the Veteran has had the opportunity to present evidence and argument in support of his appeal, to include at the February 2004 and June 2007 hearings.  Nothing indicates he has identified the existence of any evidence relevant to the issue of an extraschedular rating that has not been obtained or requested.  In fact, he reported in a December 2014 statement he had no other information or evidence to submit regarding this claim.  Moreover, he was accorded multiple VA medical examinations which evaluated his service-connected status-post fusion of the right foot, first MTP joint, to include in July 2003, May 2009, and May 2013.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the findings of these examinations; and they are consistent with the other evidence of record.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned hearings, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official who conducted the February 2004 hearing, and the undersigned VLJ in June 2007, asked questions to clarify the Veteran's contentions.  The VLJ also specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran volunteered his recent treatment history and symptoms.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his case.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran has already been assigned "staged" ratings in this case.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As detailed above, however, the Board has already adjudicated the Veteran's appeal for higher schedular ratings.  Therefore, it must now address whether he is entitled to an extraschedular rating(s) at any time during the pendency of this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009.

Initially, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected status-post fusion of the right foot, first MTP joint, throughout the pendency of this case.  

The record reflects VA has considered the criteria found at Diagnostic Codes 5280, 5283, and 5284 in evaluating the service-connected disability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5280, covering unilateral hallux valgus, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe. A 10 percent evaluation is also assigned for post-operative residuals of a hallux valgus where there is a resection of the metatarsal head.  A higher rating is not warranted under this Diagnostic Code. 

Diagnostic Code 5283 pertains to the evaluation of the malunion or nonunion of the tarsal or metatarsal bones.  A 10 percent evaluation is warranted if the malunion or nonunion is moderate in nature.  A 20 percent evaluation is warranted if the disorder is moderately severe, and a 30 percent evaluation is provided if the disorder is severe.

Diagnostic Code 5284 provides that a moderate injury of the foot warrants a 10 percent evaluation; a moderately severe injury to the foot warrants a 20 percent evaluation; and a severe injury to the foot warrants a 30 percent evaluation.

VA also considered the so-called "amputation rule," under which the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of DC 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.  

As detailed above, the Diagnostic Codes that were considered in evaluating the service-connected disability all focused upon the overall impairment of the disability, regardless of the specific symptomatology.  Moreover, Diagnostic Code 5284, is specifically designated for "Foot injuries, other."  Viewed in context, the plain language of the regulations indicates that a disability rating under Diagnostic Coded 5284 applies when the other Diagnostic Codes addressing foot disabilities do not address the specific foot disability suffered by the Veteran.  In other words, the applicable schedular criteria appear sufficient to cover any type of symptomatology that might be present.  

The Board also observes that the Veteran has indicated the service-connected disability is manifested by pain and resulting functional impairment.  However, pursuant to the requirements discussed above, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 require VA adjudicators to take such impairment into account when determining the appropriate schedular rating.  A review of the record reflects this was done in this case, to include the prior Board decisions which evaluated the appropriate schedular rating.  Therefore, to assign an extraschedular rating on the same basis would be a violation of the prohibition against pyramiding.

The Board further notes that there does not appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  

The Board acknowledges the Veteran has experienced some degree of occupational impairment due to his service-connected status-post fusion of the right foot, first MTP joint.  He has also been assigned a TDIU due to the impairment of all his service-connected disabilities.  However, the Board is of the opinion that the impairment attributable solely to the status-post fusion of the right foot, first MTP joint, has been adequately compensated by the assigned schedular ratings for the pertinent period.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  A thorough review of the record, to include the VA examinations in this case, does not reflect this service-connected disability, in and of itself, has caused the type of marked interference with employment indicative of an exceptional or unusual disability.

The Board also acknowledges the Veteran underwent surgical procedures on the service-connected disability in March 2003 and May 2004; with additional procedures in July 2010 and March 2011.  Granted, he also had surgical procedures in 1987 and 1993, but these were years prior to the period that is the focus of this appeal.  Moreover, he was also assigned temporary total ratings concurrent with the 2003 and 2004 procedures, and the Board finds these temporary ratings adequately reflect the level of impairment caused by these procedures.  In addition, the Board observes that there was a period of over 6 years between the 2004 and 2010 procedures; and it does not appear he had another procedure after March 2011 which is a period of 4 years.  Given the multi-year gap between various procedures, the Board finds the Veteran has not had the type of frequent periods of hospitalization contemplated by the criteria for an extraschedular rating.

For these reasons, the Board finds that the preponderance of the evidence is against the claim of consideration for an extraschedular rating at any time during the pendency of this case, to include on the basis of a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

An initial rating higher than 30 percent from August 1, 2003, to August 1, 2004 (except May 28, 2004 to July 31, 2004); a higher rating than 10 percent disabling from August 1, 2004, to July 18, 2010; and/or a rating higher than 30 percent since July 19, 2010, for status-post fusion of the right foot, first MTP joint, on an extra schedular basis is denied.


REMAND

The Board notes that by the December 2014 rating decision the Veteran was assigned a TDIU, effective from July 19, 2010.  Although he submitted a timely Notice of Disagreement (NOD) to the effective date assigned for the TDIU, the record available for review does not reflect a Statement of the Case (SOC) has been promulgated on this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date earlier than July 19, 2010, for the assignment of a TDIU and advise him of the time period in which to perfect an appeal as to this issue.

2. Schedule the Veteran for a hearing with a Decision Review Officer.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


